Case: 22-1812    Document: 18     Page: 1   Filed: 10/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  WILLIAM F. KAETZ,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1812
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00201-MMS, Senior Judge Margaret M.
 Sweeney.
                 ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     William F. Kaetz moves for leave to proceed in forma
 pauperis (“IFP”). Having considered the complaint, the
 judgment of the United States Court of Federal Claims,
 and Mr. Kaetz’s opening brief, we summarily affirm.
     In 2020, following his arrest, Mr. Kaetz entered into a
 plea agreement with federal prosecutors that provided for
Case: 22-1812     Document: 18     Page: 2    Filed: 10/26/2022




 2                                                 KAETZ   v. US



 a term of imprisonment of sixteen months and a term of
 supervised release of three years, with the first six months
 to be served in home detention. That plea was later
 adopted as part of the judgment in his criminal case.
     After his release from prison, Mr. Kaetz filed the pre-
 sent action, seeking damages and injunctive relief related
 to the time of his home detention, alleging that restriction
 was a breach of the plea agreement. The Court of Federal
 Claims granted Mr. Kaetz IFP status and dismissed the
 complaint for failing to assert any claims over which it pos-
 sessed jurisdiction, concluding that the agreement “lacks
 any language obligating the United States to pay money
 damages to plaintiff in the event the United States
 breached its terms.” Kaetz v. United States, No. 22-201C,
 slip op. at 5 (Fed. Cl. Mar. 8, 2022), ECF No. 7. On April
 12, 2022, the Court of Federal Claims denied Mr. Kaetz’s
 motion for reconsideration and certified under 28 U.S.C.
 § 1915(a)(3) that any appeal would not be taken in good
 faith “because, as alleged, plaintiff’s claims are clearly be-
 yond the jurisdiction of this court.” Kaetz v. United States,
 No. 22-201C, slip op. at 5 (Fed. Cl. Apr. 12, 2022), ECF No.
 11. Mr. Kaetz nevertheless filed this notice of appeal.
     Summary affirmance is appropriate when there is “no
 substantial question regarding the outcome” of the appeal.
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
 The Tucker Act, 28 U.S.C. § 1491(a)(1), limits the jurisdic-
 tion of the Court of Federal Claims to “claims for money
 damages against the United States.” Fisher v. United
 States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). To invoke that
 court’s jurisdiction, a plaintiff must identify a source of
 substantive law that “can fairly be interpreted as mandat-
 ing compensation by the Federal Government.” United
 States v. Navajo Nation, 556 U.S. 287, 290 (2009) (citations
 and internal quotation marks omitted). The Court of Fed-
 eral Claims held that Mr. Kaetz failed to identify such a
 source in his complaint. And Mr. Kaetz’s opening brief
 raises no substantial challenge to that decision.
Case: 22-1812    Document: 18      Page: 3    Filed: 10/26/2022




 KAETZ   v. US                                              3



     Here, the Court of Federal Claims was clearly correct
 that the plea agreement relied on by Mr. Kaetz could not
 serve as a basis to invoke the court’s jurisdiction under the
 Tucker Act. Our precedent makes clear that the Court of
 Federal Claims may hear a claim for an “alleged breach of
 an agreement with a criminal defendant . . . only if the
 agreement clearly and unmistakably subjects the United
 States to monetary liability for any breach.” Sanders v.
 United States, 252 F.3d 1329, 1331 (Fed. Cir. 2001). The
 Court of Federal Claims was clearly correct that this plea
 agreement lacked the necessary “unmistakable promise”
 required to subject the government to liability. Id. at 1336.
     Nor does the Court of Federal Claims have jurisdiction
 to hear any alleged breach-of-contract claim based on an
 oath of office or obligation to uphold the Constitution. See
 Taylor v. United States, 747 F. App’x 863, 863–64 (Fed. Cir.
 2019). Mr. Kaetz likewise cannot invoke the jurisdiction of
 the Court of Federal Claims by arguing that the govern-
 ment violated the Constitution as a social contract because
 that court does not have jurisdiction to consider contracts
 implied in law. Hercules Inc. v. United States, 516 U.S.
 417, 423–24 (1996); Trauma Serv. Grp. v. United States,
 104 F.3d 1321, 1324–25 (Fed. Cir. 1997).
     The Court of Federal Claims was also clearly correct
 that Mr. Kaetz could not sue in that court based on alleged
 violations of the Fourth Amendment, Brown v. United
 States, 105 F.3d 621, 623 (Fed. Cir. 1997), the Due Process
 Clause of the Fifth Amendment, Smith v. United States,
 709 F.3d 1114, 1116 (Fed. Cir. 2013), the Eighth Amend-
 ment, Trafny v. United States, 503 F.3d 1339, 1340 (Fed.
 Cir. 2007), the Thirteenth Amendment, Harris v. United
 States, 686 F. App’x 895, 899 (Fed. Cir. 2017), or the Four-
 teenth Amendment to the Constitution, LeBlanc v. United
 States, 50 F.3d 1025, 1028 (Fed. Cir. 1995). Nothing in
 those provisions mandates compensation by the United
 States.
Case: 22-1812    Document: 18      Page: 4    Filed: 10/26/2022




 4                                                KAETZ   v. US



     Mr. Kaetz’s argument that the imposition of home de-
 tention is itself a violation of the Takings Clause of the
 Fifth Amendment is also without merit. The Fifth Amend-
 ment prohibits only “private property be[ing] taken for
 public use, without just compensation.” U.S. CONST.
 amend. V. And the alleged unlawful seizure of convicted
 prisoners and their property are not the kinds of actions
 that are due compensation under the Fifth Amendment.
 See Castro v. United States, 364 F. App’x 619, 620 (Fed. Cir.
 2010) (rejecting alleged unjust imprisonment as a possible
 violation of the Fifth Amendment Takings Clause).
     Mr. Kaetz further alleges that his home detention
 amounts to false imprisonment and that he should be com-
 pensated for the resulting loss of income and negligent and
 intentional infliction of emotional distress. But these alle-
 gations are tort claims over which the Court of Federal
 Claims does not have jurisdiction to review. 28 U.S.C.
 § 1491(a)(1); Keene Corp. v. United States, 508 U.S. 200,
 214 (1993). To the extent that Mr. Kaetz is challenging his
 sentence imposed in his criminal case in federal district
 court, the Court of Federal Claims likewise does not have
 jurisdiction over such collateral challenges. Shinnecock In-
 dian Nation v. United States, 782 F.3d 1345, 1352 (Fed.
 Cir. 2015).
      Finally, to the extent that Mr. Kaetz is now attempting
 to invoke the jurisdiction of the Court of Federal Claims for
 damages for unjust conviction and imprisonment under 28
 U.S.C. § 1495, we also summarily reject that argument.
 Mr. Kaetz did not allege that his conviction was reversed
 or set aside, that he was found not guilty, or that he had
 been pardoned, as required under 28 U.S.C. § 2513(a)(1).
 Rather, he merely alleged that the time after his imprison-
 ment during which he remains in home detention is con-
 trary to his understanding of the plea agreement.
     Accordingly,
Case: 22-1812    Document: 18    Page: 5      Filed: 10/26/2022




 KAETZ   v. US                                              5



    IT IS ORDERED THAT:
     (1) ECF No. 15 is accepted as Mr. Kaetz’s opening
 brief.
     (2) The judgment of the United States Court of Federal
 Claims dismissing the complaint is affirmed.
    (3) Each side shall bear its own costs.
                                   FOR THE COURT

  October 26, 2022                  /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                    Clerk of Court